Citation Nr: 1514190	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-46 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 5, 2009 for the grant of service connection for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post partial knee replacement of the right knee.

3.  Entitlement to a separate compensable rating for instability of the right knee.

4.  Entitlement to an initial compensable evaluation for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1977 to August 1988.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a June 2012 rating decision issued by the VARO in Atlanta, Georgia.  Jurisdiction lies with the RO in Atlanta, Georgia.

The Veteran testified at a November 2014 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file maintained in the Virtual VA System.

In December 2014, the Veteran's attorney requested a copy of the November 2014 Board hearing transcript and an extension of 30 days after receipt of the transcript to submit further evidence and argument.  The record reflects that a copy of the transcript was sent to the Veteran in January 2015.  The Board notes that 60 days has passed since the transcript was mailed to the Veteran, and no additional submission of evidence or argument has been submitted.  As the Board has waited past the time the Veteran had requested, and no additional evidence has been submitted, the Board will proceed with the adjudication of the claims based on the existing evidence in the file.  See 38 C.F.R. § 3.159(c).

At his November 2014 Board hearing, the Veteran raised the issue of service connection for plantar fasciitis as secondary to his service-connected left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of a separate compensable evaluation for instability of the right knee and an initial compensable evaluation for degenerative arthritis of the left knee are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No informal or formal evidence was received prior to August 5, 2009, which could be interpreted as an informal or formal claim for entitlement to service connection for a right knee disability.

2.  The Veteran underwent a partial right knee replacement on May 5, 2009.

3.  After June 1, 2010, the Veteran's right knee disability has been manifested by  range of motion to no worse than 110 degrees of flexion, and 0 degrees of extension; chronic residuals such as severe painful motion or weakness have not been clinically demonstrated..




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 5, 2009, for the grant of service connection for a right knee disability, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  From August 5, 2009 to May 31, 2010, the criteria for a disability rating of 100 percent for status post right partial knee replacement have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

3.  Since June 1, 2010, the criteria for a disability rating of 30 percent, but no higher, for residuals of a partial right knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial effective date and initial ratings assigned following the grant of service connection for a right knee disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and relevant private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran was afforded VA examinations in March 2011 and November 2013, which evaluated his right knee disability.  These examinations include sufficient information necessary to rate the Veteran's disability relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date

A formal application for benefits, VA Form 21-526 (Veteran's Application for Compensation and/or Pension), along with an attached statement in support of claim (dated July 29, 2009) was received on August 5, 2009.  In a March 2010 rating decision, entitlement to service connection for status post partial knee replacement of the right knee, status post fracture with scar claimed as partially and fully torn anterior cruciate ligament, dislocation, meniscus repair, arthritic and instability treatment, right knee was granted, effective August 5, 2009, the date the Veteran's claim was received by VA.  

In this case, the evidence does not show, nor does the Veteran contend, that an informal or formal claim for a right knee disability was filed prior to August 5, 2009.  The controlling laws and regulations state that an award of disability compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The formal application for benefits received by VA on August 5, 2009, along with the attached statement in support of claim is the earliest document in the record that satisfies the requirement for a formal or informal claim.  The evidence of record, viewed in conjunction with the pertinent laws and regulations, provide no basis for an award of service connection for a right knee disability, prior to August 5, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating- Right Knee

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) , 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's right knee disability has been rated at 10 percent pursuant to Diagnostic Code 5010-5260.  However, the record reflects that the Veteran underwent a partial knee replacement on May 5, 2009.  In this regard, under the schedule of ratings for the musculoskeletal system, 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement) is ordinarily intended to replace ratings previously assigned under Diagnostic Code 5010-5260 for the Veteran's right knee disability following replacement.  The RO has thus far failed to consider evaluating this disability under the appropriate criteria for knee replacement.  As such, the Board will consider the Veteran's disability under Diagnostic Code 5055, which governs knee replacement (prosthesis).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  This diagnostic code does not differentiate between a partial and a total knee replacement. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the residuals of the knee replacement are to be rated as follows: a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Diagnostic Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis is to be rated 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

As stated above, the Veteran underwent a partial knee replacement on May 5, 2009.  Therefore, the Board finds the Veteran is entitled to a 100 percent disability rating under Diagnostic Code 5055 for right partial knee replacement, effective from August 5, 2009 to May 31, 2010.  Service connection for his right knee disability was not in effect until August 5, 2009 (the date his claim was filed), and an effective date for a temporary 100 percent rating under Diagnostic Code 5055 is not possible prior to the effective date of service connection.  As such, August 5, 2009 is the earliest date at which the Veteran can receive compensation for the right knee disability.
 
The Board does note that Diagnostic Code 5055, Note (1) calls for a 100 percent rating for one year following implantation of the prosthesis commencing after an initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  However, service connection for the right  knee disability was not in effect until August 5, 2009.  Under 38 C.F.R. § 4.30, convalescent ratings are only provided to service-connected disabilities.  As the Veteran was not service-connected prior to August 5, 2009, a convalescent rating is not possible prior to that time.  As such, Note (1) is not applicable in the present case.

Therefore, a temporary 100 percent evaluation based on the May 5, 2009 right knee surgery is only warranted for the portion of the year following surgery that remained from the August 5, 2009 effective date of his service connection of the right knee disability.  A temporary 100 percent rating for the period from August 5, 2009 to May 31, 2010 is warranted. 

It follows that the Veteran is also entitled to a 30 percent rating, the minimal rating permitted following knee replacement, beginning June 1, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

However, the evidence does not show that from June 1, 2010, the Veteran experienced any symptoms that would warrant a rating greater than 30 percent.  In June 2010, during private treatment at Atlanta Sports Medicine, it was noted that the Veteran was doing well after surgery, and that his pain had improved "dramatically."  The Veteran walked with a nice even gait, and was back to playing tennis.  Range of motion testing showed full flexion to 127 degrees of flexion, and no effusion.  X-rays showed a well fixed component with no evidence of loosening.

Also, a March 2011 VA examination showed that the right knee had no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  Flexion of the right knee was to 140 degrees, with normal extension, without ankylosis.  There was no objective evidence of painful motion and additional degree of limitation after repetitive use.  The examiner found that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right knee stability tests were normal and there was no subluxation.  

A March 2013 report from Lifesigns Clinic noted that the Veteran had constant pain, swelling, stiffness, decreased strength, and joint laxity.  He also stated that there was weakness and the feeling of slipping when walking down stairs.  The Veteran walked with a slight limp.  Range of motion showed a decrease to 110 degrees of flexion, and extension was "decreased for him at 0 degrees."  Also noted was some paresthesia over the right knee, as well as crepitance to range of motion, but it was not specified as to which knee was effected.  

At a November 2013 VA examination, flexion was to 115 degrees, with normal extension, without ankylosis.  There was no objective evidence of painful motion and no additional degree of limitation after repetitive use.  The examiner found that the Veteran had functional loss and/or functional impairment, with contributing factor being less movement than normal.  Muscle strength testing, and joint stability tests were normal, and there was no patellar subluxation/dislocation.  The examiner also found evidence of a meniscal tear, with frequent episodes of joint locking and joint pain.  The Veteran used a brace on a constant basis.   

At his November 2014 Board hearing, the Veteran stated that in his right knee, he suffered from daily pain and weakness, as well as pain from extension and movement of the knee.  

Based on the above, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the Veteran's right knee disability.  The Board has considered the Veteran's statements regarding painful motion and weakness, and does not dispute the fact that the Veteran does suffer some degree of painful motion and weakness; but finds that it does not rise to the level of a severe disability such that a 60 percent rating is warranted under Diagnostic Code 5055.  In particular, the objective evidence shows that the Veteran still retains significant function.  Range of motion findings showed flexion to no worse than 110 degrees, and extension to 0 degrees.  The VA examinations showed no objective evidence of painful motion and no additional degree of limitation after repetitive use.  

Under Diagnostic Code 5055, the Veteran's condition may be considered by analogy under Codes 5256, 5261, or 5262.  Range of motion findings showed flexion to no worse than 110 degrees, and extension to 0 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations. Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  DeLuca, 8 Vet. App. at 206 -07.  The Board has considered the Veteran's subjective complaints of pain, weakness, and discomfort.  These factors are consistent with the medical evidence and have been taken into consideration in awarding a 30 percent disability evaluation pursuant to Diagnostic Code 5055.  While the Board acknowledges that the Veteran experiences pain and weakness, the available medical evidence does not suggest any additional loss of function due to pain, weakness, etc. equate to limitation of extension to 30 degrees.  Also, during repetitive range of motion testing, his range of motion still remained noncompensable as well.

The Board finds that a higher rating is not warranted under Diagnostic Code 5256, which provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knee.  Diagnostic Code 5258  is inapplicable, although the November 2013 VA examiner found evidence of meniscal tear and frequent episodes of locking and joint pain, there was no evidence of effusion.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive, so a separate evaluation is not warranted.  The evidence does not show a meniscectomy of the right knee or that the knee disability has been otherwise manifested by removal of the symptomatic semilunar cartilage (i.e., meniscus) so as to warrant a rating under Diagnostic Code 5259.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262, and genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.

The Board notes that in a January 2014 Decision Review Officer decision, the RO granted service connection for residual scar, right knee, and assigned a 10 percent evaluation effective August 5, 2009.  Service connection was also granted for residual linear scar, right knee, and a noncompensable evaluation was assigned effective August 5, 2009.  These ratings have not been appealed, so they are not currently before the Board and need not be discussed.

The Board has also considered whether the Veteran could be awarded a higher or separate rating under Diagnostic Code 5257.  The Board finds that additional development is required to clarify whether the Veteran is entitled to a separate rating for right knee instability; therefore, that issue is addressed in the remand section below. 

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds the Veteran's service-connected right knee disability is adequately rated under the available schedular criteria and that the objective findings of physical impairment are well documented.  There is no evidence of ankylosis and no objective evidence of right knee limitation of motion more severe that the assigned schedular rating.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an effective date earlier than August 5, 2009 for the grant of service connection for a right knee disability is denied.

A 100 percent rating from August 5, 2009 to May 31, 2010, for status post partial knee replacement of the right knee, is granted.

From June 1, 2010, a 30 percent rating, but not higher, for status post partial knee replacement of the right knee, is granted.


REMAND

Regarding the claim for a separate compensable evaluation for instability of the right knee, the Veteran's last VA examination of his knees was in November 2013.   The examiner's findings included normal muscle strength and joint stability testing in the right knee, and no evidence of patellar subluxation or dislocation.  However, the Veteran, in his November 2014 Board hearing, the Veteran stated that he continued to suffer from weakness, tenderness, instability, and buckling in both his right and left knees.  The evidence discussed above indicates that the Veteran had complaints of the knee slipping and joint laxity, and indicates that the Veteran wore a brace on his knee.  As there is conflicting evidence as to whether the Veteran suffers from instability of the right knee, the Board finds that a VA medical examination is necessary to determine whether he currently has instability of the right knee.

Regarding the claim for an initial compensable evaluation for degenerative arthritis of the left knee, the Veteran last underwent a VA examination in November 2013.  The examiner noted in the Veteran's medical history that the Veteran felt a tear in his meniscus and ligaments in his left knee which catches and buckles with soreness, pain, and instability.  However, the examiner's findings included normal muscle strength and joint stability testing, and no evidence of patellar subluxation or dislocation.  At the November 2014 Board hearing, the Veteran stated that he continued to suffer from weakness, tenderness, instability, and buckling in both his right and left knees.  In light of the Veteran's allegations of worsening of his left knee condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's left knee disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Finally, the Veteran indicated at the November 2014 Board hearing that he received treatment from a private chiropractor, Dr. D.M.L., for his knee disabilities.  A review of the claims file appears to indicate that there are treatment records from Dr. D.M.L. up to 2010 only.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from the Veteran's chiropractor, Dr. D.M.L., should be obtained, as well as any other private facilities where he has received treatment.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records since 2010 from Dr. D.M.L., the Veteran's private chiropractor, as well as any other private facilities where he has received treatment.   After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  After the records are associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his degenerative arthritis of the left knee, and whether there is instability of the Veteran's service-connected right knee disability.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the claims file was reviewed. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

The examiner should undertake range of motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The opinion provider should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


